UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMY RESNIK,

             Plaintiff,                                21-cv-4609 (JSR)

        -against-                                     MEMORANDUM & ORDER

 RITE AID OF NEW YORK, INC.;
 RITE AID OF NEW YORK CITY,
 INC.; WALGREEN EASTERN CO.,
 INC.; CVS PHARMACY, INC.; ORI
 I, INC.; DUANE READE, INC.;
 JOHNSON & JOHNSON; JOHNSON &
 JOHNSON CONSUMER COMPANIES,
 INC.; and KOLMAR
 LABORATORIES, INC.,

             Defendants.


JED S. RAKOFF, U.S.D.J.

       Plaintiff Amy Resnik,        a New          York resident,    brought    this

products liability and negligence action in New York state court

against Rite Aid of New York, Inc. and Rite Aid of New York City,

Inc.    (collectively,    "Rite     Aid");         Walgreen   Eastern   Co.,    Inc.

("Walgreens"); CVS Pharmacy, Inc. ("CVS"); ORI I, Inc. ("ORI I");

Duane Reade, Inc. ("Duane Reade"); Johnson & Johnson and Johnson

& Johnson Consumer,       Inc.    (collectively,        "J&J Defendants");       and

Kolmar Laboratories, Inc.         ("Kolmar Labs"). On May 21, 2 021, J&J

Defendants removed the case to this Court on the basis of diversity

of citizenship, arguing that the New York citizenship of Rite Aid,

Walgreens,     and   Kolmar      should       be    disregarded     because    these


                                          1
